Case: 12-30235       Document: 00512626487         Page: 1     Date Filed: 05/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                             FILED
                                       No. 12-30235                         May 12, 2014

                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                  Plaintiff-Appellee
v.

CASSETTI DEWAYNE BROWN,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:10-CR-291


Before WIENER, DENNIS, and OWEN, Circuit Judges.
JAMES L. DENNIS, Circuit Judge*:
       Defendant-Appellant Cassetti Dewayne Brown (“Brown”) appeals his
conviction of possession with intent to distribute 28 grams or more of crack
cocaine in violation of 18 U.S.C. § 841(a)(1) and (b)(1)(B). He contends that there
was insufficient evidence to support his conviction and that the district court
erred in denying his motion to suppress evidence seized from his vehicle after a
traffic stop and from his residence after a warrant search. We hold that the
district court did not err in finding that the search of the vehicle was lawful

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30235     Document: 00512626487      Page: 2   Date Filed: 05/12/2014



                                    No. 12-30235

under the Fourth Amendment, and denying Brown’s motion to suppress the
evidence seized in the vehicle.     However, because the police officers who
conducted the search of Brown’s residence did not act in good faith and because
the magistrate judge did not have a substantial basis for finding probable cause
for the search of Brown’s home, the district court erred in denying Brown’s
motion to suppress with regard to the evidence obtained during the search of his
residence. We therefore affirm the district court’s order denying Brown’s motion
to suppress the evidence found in Brown’s car, reverse the district court’s order
denying Brown’s motion to suppress the evidence found in Brown’s residence,
vacate the conviction and sentence, and remand for further proceedings.
                                I. Background
                                    A. Facts
                                1. Traffic Stop
      On August 11, 2010 at approximately 11:20 p.m., Bryan Somers
(“Somers”), then a police officer with the Leesville Police Department, was
driving his marked police unit on highway 171 in Leesville, Louisiana. He was
traveling with his drug-detecting dog, who was trained to detect narcotics.
Somers conducted a traffic stop of a Jeep sports utility vehicle, driven by Brown,
after Brown turned onto the highway without yielding to Somers. Brown was
accompanied by Taiwanna Cole (“Cole”), who sat in the front passenger seat.
When Somers approached Brown’s vehicle, he observed an open container of
alcohol in the center console, smelled alcohol, and noticed that Brown had
bloodshot eyes and slurred speech. Brown admitted that he had been drinking
earlier in the evening but stated that he was not intoxicated and that he was
driving to his house “down the road.” Brown and Cole both told Somers that the
open container of alcohol belonged to Cole.
      Somers asked for Brown’s driver’s license, registration documents, and
proof of insurance. Brown provided his driver’s license but did not have the

                                        2
    Case: 12-30235    Document: 00512626487     Page: 3   Date Filed: 05/12/2014



                                   No. 12-30235

remaining documents. Somers took the license and informed Brown that he was
going to conduct a computer check but that Brown could leave if the check came
back clean and no further problems arose. Somers then returned to his car.
While radioing for the computer check, Somers’s sergeant asked if he intended
to perform a K-9 free air sniff of the vehicle. Somers then remembered that,
several months prior, he had been told that a K-9 officer should be summoned
if Brown was pulled over during a traffic stop because Brown was the subject of
an ongoing drug investigation. At this point, Somers radioed for additional
officer assistance but did not conduct a K-9 open air sniff. He returned to
Brown’s vehicle and asked Brown to exit the Jeep. Somers informed Brown that
he was a narcotics officer and asked if there were drugs or weapons in the
vehicle. Brown answered that there were not. Somers then twice asked for
consent to search Brown’s vehicle. Brown refused both times. Somers continued
to question Brown as two additional officers arrived to assist Somers, Josh
Martin (“Martin”) and Dakota Cryer (“Cryer”). Cryer heard Somers ask for
permission to search the car the third time. This time, Brown agreed to allow
the search. Somers testified that the conversation in which he asked for Brown’s
consent to search the vehicle lasted approximately sixty seconds.
      After obtaining Brown’s consent, Somers then instructed Cole to exit the
Jeep. When she exited the car, Somers leaned inside the vehicle and saw a small
bag that contained a second, smaller bag—described as a small, blue, plastic
ziptop bag—on the center hump between the driver’s seat and the passenger
seat. The bag contained one rock of what appeared to be crack cocaine. The
substance was subsequently tested and confirmed to be crack cocaine weighing
0.7 of a gram. Somers estimated that eight minutes elapsed from the time he
pulled Brown over until the search of the vehicle was conducted.
      After Somers found the substance, Martin and Cryer handcuffed Brown
and Cole. Martin patted Brown down and found a folding knife and a second

                                       3
     Case: 12-30235        Document: 00512626487           Page: 4     Date Filed: 05/12/2014



                                            No. 12-30235

object, which Martin testified looked like a “prison shank,” in Brown’s
waistband. After transporting Brown and Cole to the police station, Martin
found a small bag of marijuana and rolling papers in the back of the police car
on the side where Cole had been sitting. During a subsequent interrogation,
Cole said that the cocaine found in the car belonged to her but misidentified the
bag as being green rather than blue.
                  2. Search Warrant and Search of Residence
       While on the scene of the traffic stop, Somers contacted Charlie Lopez
(“Lopez”), who at the time was a narcotics agent with the Leesville Police
Department.1 Lopez was investigating Brown for his involvement in drug
trafficking. On the morning after Brown’s arrest, Lopez prepared an affidavit
for a search warrant for Brown’s residence, located at 1729 Nona Street (“Nona
Street residence” or “residence”). In the affidavit, Lopez declared that:
       On August 11, 2010 PFC Bryan Somers made a traffic stop on a
       1986 Jeep Grand Cherokee . . . . While making contact with the
       driver, identified as Cassetti Brown, PFC Somers observed an open
       container of alcohol in the vehicle. PFC Somers asked Brown to step
       out of the vehicle with him where PFC Somers asked Brown if he
       had any narcotics or weapons in the vehicle. Brown gave PFC
       Somers verbal consent to search the vehicle. PFC Somers then had
       the passenger Taiwanna Cole exit the vehicle. As PFC Somers
       entered the vehicle to begin his search, he saw in plain view a clear
       plastic bag with a white substance believed to be crack cocaine
       located on the driver’s side of the center console area. PFC Somers
       continued to search the vehicle, but was unable to do a thorough
       search due to area of the traffic stop and having to transport Brown
       and Cole back to Leesville Police Department. Both Brown and Cole


       1
         Approximately two months after the events of this case, Lopez was arrested on
charges of drug distribution. He pleaded guilty to distribution of anabolic steroids. He
admitted to purchasing, using, and distributing anabolic steroids to at least one other member
of the police force. He also admitted to selling prescription painkillers to his police chief, who
was terminated from his position. John Sims, an investigator with the Leesville Police
Department who was present for and assisted in the search of Brown’s home, was also
implicated in Lopez’s distribution of steroids.

                                                4
    Case: 12-30235      Document: 00512626487        Page: 5    Date Filed: 05/12/2014



                                       No. 12-30235

      were transported to LPD in the same unit by P/O Joshua Martin
      and P/O Dakota Cryer. P/O Martin searched the back seat prior to
      placing Brown and Cole in the vehicle. During transport, both Cole
      and Brown were moving around in the back of the vehicle. After
      removing Brown and Cole from the vehicle, P/O Martin found a
      plastic bag containing marijuana in the back of his vehicle. Both
      Brown and Cole were booked into the Leesville City Jail on drug-
      related charges. Brown is currently on Federal Parole for drug-
      related charges and has a lengthy criminal history for violent and
      drug-related charges. Brown has also been the target of an on-going
      investigation for the trafficking of narcotics during the past four
      months which included information of how Brown packaged
      narcotics for sell [sic] which was consistent with the item located in
      Brown’s vehicle during the traffic stop. This information was
      obtained through a Confidential Reliable Source. It is believed that
      additional narcotics may still be located in the vehicle, which was
      towed to the Leesville Impound Lot. It is also believed that
      additional narcotics and paraphernalia are located at Brown’s
      residence.
On the basis of the affidavit, the magistrate judge signed the search warrant at
11:55 a.m. on August 12, 2010.
      Prior to obtaining the warrant, Lopez sent two Leesville Police
Department officers, Landon Dowdin (“Dowdin”) and Jeremy Swisher
(“Swisher”), to conduct a protective sweep and to secure the premises pending
the search. According to the police report, they arrived at 10:59 a.m. and
knocked on the front door. Heggie Reynolds (“Reynolds”) answered the door.
Reynolds granted them permission to do a protective sweep of the house.
Dowdin and Swisher placed Reynolds in the back of the police vehicle and then
conducted a sweep of the house. The officers did not find anyone else present.
John Sims (“Sims”), an investigator for the Leesville Police Department, arrived
at 11:17 am. Lopez arrived soon thereafter and the search commenced.2


      2
        Dowdin and Swisher testified that Lopez and Sims arrived at the same time, but in
separate cars. Swisher testified that when Lopez arrived, he had the search warrant with
him, and that the search began soon after Lopez arrived, around 11:17 am. The radio log

                                           5
     Case: 12-30235       Document: 00512626487         Page: 6     Date Filed: 05/12/2014



                                          No. 12-30235

       Swisher searched the defendant’s bedroom. He found Brown’s expired
identification card and mail addressed to Brown in the room. In the trash can,
Swisher found a brown bag. Inside the brown bag was a large baggie that
contained several small, blue-colored ziptop baggies. Each blue baggie contained
a substance later tested and confirmed to be crack cocaine. There were also
larger baggies containing “crack cookies.” The cocaine weighed 90.6 grams. In
the drawer of the bedside table, Swisher found Brown’s social security card, his
birth certificate, other identification with his name on it, and mail and bills
addressed to Brown. The two remaining bedrooms in the house belonged to
Reynolds, Brown’s uncle Jerry Brown (“Jerry”), and Jerry’s twelve-year-old son.
Reynolds and Jerry both testified at trial that they never entered Brown’s
bedroom.
                                B. Procedural History
       Brown was indicted with one count of possession with intent to distribute
28 grams or more of a mixture or substance containing a detectable quantity of
cocaine base or “crack,” in violation of 21 U.S.C. § 841(a)(1). Brown’s attorney
filed a motion to suppress the evidence collected during the traffic stop and the
evidence collected during the search of his residence.                 The district court
conducted a suppression hearing on January 13, 2011, at which Somers and
Cryer testified as government witnesses, Lopez testified as a defense witness,
and Somers was recalled as a defense witness. At the conclusion of the hearing,
the district court denied the motions. At trial, Brown reurged his suppression
motions, which the district court denied. The district court also denied Brown’s
motions for judgment of acquittal, which Brown urged at the close of the
government’s case and again at the close of all evidence. The jury found Brown


reflected that Lopez was at the district court at 11:43 a.m. and en route to Brown’s residence
at 12:02 p.m. The warrant was signed at 11:55 a.m.


                                              6
    Case: 12-30235     Document: 00512626487       Page: 7   Date Filed: 05/12/2014



                                      No. 12-30235
guilty. He was sentenced to 150 months of imprisonment, followed by eight
years of supervised release. He now appeals.
                                  II. ANALYSIS
      Brown argues that the district court erred in denying his motions to
suppress the evidence obtained during the search of his vehicle and residence.
In reviewing a district court’s denial of a motion to suppress, we review the
district court’s findings of fact for clear error and its conclusions of law de novo.
United States v. Raney, 633 F.3d 385, 389 (5th Cir. 2011).             Thus, while
“determinations of reasonable suspicion and probable cause[] are reviewed de
novo,” United States v. Zavala, 541 F.3d 562, 574 (5th Cir. 2008), “[t]he
voluntariness of a detainee’s consent to a warrantless search is a finding of fact
to be reviewed for clear error.” United States v. Tompkins, 130 F.3d 117, 120
(5th Cir. 1997). When “a district court’s denial of a suppression motion is based
on live oral testimony, the clearly erroneous standard is particularly strong
because the judge had the opportunity to observe the demeanor of the
witnesses.” United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005). We view
the evidence in the light most favorable to the government as the party that
prevailed in the district court. See Raney, 633 F.3d at 389.
                           A. Traffic-Stop Evidence
                                         1.
      Brown contends that the district court erred in denying his motion to
suppress the evidence gathered during the search of his vehicle. “The stopping
of a vehicle and detention of its occupants constitutes a ‘seizure’ under the
Fourth Amendment.” United States v. Brigham, 382 F.3d 500, 506 (5th Cir.
2004) (en banc). The Supreme Court has “long held that the ‘touchstone of the
Fourth Amendment is reasonableness.’ Reasonableness, in turn, is measured
in objective terms by examining the totality of the circumstances.” Ohio v.
Robinette, 519 U.S. 33, 39 (1996) (quoting Florida v. Jimeno, 500 U.S. 248, 250

                                         7
    Case: 12-30235     Document: 00512626487      Page: 8    Date Filed: 05/12/2014



                                     No. 12-30235
(1991)). Under the Terry v. Ohio, 392 U.S. 1 (1968), two-step test, “we determine
the reasonableness of an investigative stop by examining: (1) whether the
officer’s action of stopping the vehicle was justified at its inception, and (2)
whether the officer’s actions were reasonably related in scope to the
circumstances that justified the stop.” United States v. Stevens, 487 F.3d 232,
244 (5th Cir. 2007) (citing Terry, 392 U.S. at 19-20).
      Somers had initial justification for the traffic stop based on Brown’s failure
to yield. Thus, the first prong of the Terry inquiry is not at issue, and Brown
does not contend otherwise.        Rather, Brown argues that the stop was
unconstitutionally prolonged, and thus was unreasonable in scope under Terry’s
second prong. Under the second prong of the Terry test, we ask whether
Somers’s actions after stopping Brown’s vehicle “were reasonably related to the
circumstances that justified the stop, or to dispelling his reasonable suspicion
developed during the stop.” Brigham, 382 F.3d at 507. The detention of Brown
and his vehicle “must be temporary and last no longer than is necessary to
effectuate the purpose of the stop, unless further reasonable suspicion,
supported by articulable facts, emerges.” Id. (citing United States v. Dortch, 199
F.3d 193, 200 (5th Cir. 1999), and United States v. Machuca-Barrera, 261 F.3d
425, 434 (5th Cir. 2001)). Therefore, unless additional reasonable suspicion
arises during the course of the stop, “once all relevant computer checks have
come back clean, there is no more reasonable suspicion, and, as a general
matter, continued questioning thereafter unconstitutionally prolongs the
detention.” United States v. Lopez-Moreno, 420 F.3d 420, 431 (5th Cir. 2005).
      “Reasonable suspicion exists when the detaining officer can point to
specific and articulable facts that, when taken together with rational inferences
from those facts, reasonably warrant the search and seizure.” United States v.
Estrada, 459 F.3d 627, 631 (5th Cir. 2001). “The determination . . . must be
made based on the totality of the circumstances and the collective knowledge

                                         8
    Case: 12-30235     Document: 00512626487       Page: 9   Date Filed: 05/12/2014



                                      No. 12-30235
and experience of the officer.” Id. Under the collective-knowledge doctrine, an
officer may rely on a prior alert or report from other law-enforcement officers to
establish reasonable suspicion for a traffic stop, even if the officer conducting the
stop does not himself have personal knowledge of the evidence supporting the
alert. See United States v. Khanalizadeh, 493 F.3d 479, 483 (5th Cir. 2007);
United States v. Ibarra-Sanchez, 199 F.3d 753, 759 (5th Cir. 1999). Evidence
gathered during such a stop is admissible if the officer made the stop in objective
reliance on another law-enforcement department’s flyer or bulletin, if “the police
who issued the flyer or bulletin possessed a reasonable suspicion justifying a
stop, and if the stop that in fact occurred was not significantly more intrusive
than would have been permitted the issuing department.” United States v.
Hensley, 469 U.S. 221, 232 (1985).
      Because Somers extended the stop to seek Brown’s consent to search the
car in objective reliance on Lopez’s alert, the first inquiry should be whether
Lopez possessed reasonable suspicion justifying the issuance of the alert.
However, Brown neglected to argue to the district court that Lopez’s alert was
not adequately founded upon reasonable suspicion. Instead, defense counsel
argued that Somers was obligated to terminate the stop once Brown’s license
check came back clean, and that, by the time Somers recalled the information
he received from Lopez, Brown had already been unconstitutionally detained
without probable cause. In response to the district court’s inquiries, Brown’s
counsel conceded that, if Somers had recalled the “intelligence” he received from
Lopez earlier in the traffic stop, then Somers’s efforts to seek Brown’s consent
to search would have been lawful. Accordingly, we find that Brown waived his
argument that Somers could not objectively rely upon Lopez’s alert to justify the
prolongation of the traffic stop. See United States v. Cano, 519 F.3d 512, 515
(5th Cir. 2008) (declining to consider defendant-appellant’s argument regarding
the voluntariness of his consent to search, when defendant argued in the district

                                         9
    Case: 12-30235        Document: 00512626487          Page: 10     Date Filed: 05/12/2014



                                           No. 12-30235
court only that the scope of his consent was insufficient to justify the search).3
Thus, we may consider Lopez’s alert as part of the totality of the circumstances
informing Somers’s decision to extend the stop. Khanalizadeh, 493 F.3d at 483
(finding that the officer conducting the traffic stop and subsequent search “could
rely on the FBI’s drug alert, even though he did not have personal knowledge of
the evidence uncovered by the FBI, to establish his reasonable suspicion that the
[suspect’s vehicle] contained drugs”). In addition to the alert from Lopez, Somers
possessed independent knowledge that Brown appeared to be drunk and that
there was an open container of alcohol in the Jeep. Somers therefore had
reasonable suspicion based on both his personal observations during the traffic
stop and on the collective knowledge from Lopez’s alert that “something illegal
was afoot,” beyond the initial reason for the stop, justifying a reasonable
extension of the roadside detention to dispel or confirm his suspicions. United
States v. Pack, 612 F.3d 341, 350; 355 (5th Cir. 2010).




       3
        Even if the issue was not waived but rather was forfeited, Brown can only prevail on
this argument if we find that the district court committed plain error when it relied upon
Lopez’s alert to justify Somers’s detention and questioning. See United States v. Pope, 467
F.3d 912, 917 (5th Cir. 2006); see also United States v. Guzman, 739 F.3d 241, 246 (5th Cir.
2014); United States v. Scroggins, 599 F.3d 433, 448 (5th Cir. 2010) (“[O]ur cases identifying
such waiver have often proceeded to evaluate the issues under a plain error standard for good
measure.”).
       Under the plain error standard, we make three initial determinations: (1)
       whether the district court committed error; (2) whether the error is clear and
       obvious; and (3) whether the error affects substantial rights. If these conditions
       are met, we have discretion to reverse the district court if the error seriously
       affects the fairness, integrity, or public reputation of judicial proceedings.
Scroggins, 599 F.3d at 449 (quotation marks and internal citations omitted). Based on the
limited facts adduced in the suppression hearing regarding Lopez’s alert, and viewing the
evidence in the light most favorable to the government, we cannot conclude that the district
court committed plain error in finding that Somers properly relied upon Lopez’s alert to justify
the extension of the traffic stop. “While it would be a close question under a less deferential
standard of review, we do not understand the existence of [reasonable suspicion] to be plain
error given these facts.” United States v. Newman, 472 F.3d 233, 237 (5th Cir. 2006).

                                              10
    Case: 12-30235       Document: 00512626487         Page: 11     Date Filed: 05/12/2014



                                         No. 12-30235
       Accordingly, we conclude that Somers’s actions during the stop were
reasonable. After initially stopping the vehicle and observing the open container
of alcohol and other evidence suggesting Brown had been drinking, Somers
lawfully questioned Brown and Cole about the open container, asked whether
Brown had been drinking, and inquired as to his travel plans. Thereafter, while
conducting the license check, Somers recalled Lopez’s alert that Brown was the
subject of an ongoing narcotics investigation and Lopez’s directive that, if
stopped, officers should conduct a K-9 dog sniff around Brown’s vehicle. Rather
than conduct a dog sniff, Somers chose to extend the stop by sixty seconds to
seek Brown’s consent to search the vehicle. This brief prolongation of the traffic
stop was an appropriate, reasonable attempt to dispel or confirm the suspicions
regarding Brown’s involvement in narcotics trafficking. Id. When we objectively
consider the totality of the circumstances, including Lopez’s alert, we conclude
that Somers had specific, factual grounds to reasonably suspect that Brown had
violated, was violating, or was about to violate drug trafficking laws, and that
this reasonable suspicion justified Somers’s prolongation of the traffic stop for
approximately sixty seconds to seek Brown’s consent to search the car. See
Brigham, 382 F.3d at 508 (finding that a seven minute extension of a traffic stop
to question the defendant regarding his travel plans and to obtain consent to
search his vehicle was reasonable under the circumstances). The district court
did not err in finding that the traffic stop was lawful under the Fourth
Amendment.
                                             2.
       Brown next contends that the search of his vehicle was unconstitutional
because his consent to the search was not voluntary.4 We review the district

       4
         Although Brown did not explicitly argue to the district court that his consent was
involuntary, we find that his arguments in the district court regarding consent were adequate
to preserve the issue for our review. At the suppression hearing, Brown’s counsel contended
that Somers improperly detained Brown while “go[ing] back and forth with” Brown “until he

                                             11
    Case: 12-30235       Document: 00512626487          Page: 12     Date Filed: 05/12/2014



                                          No. 12-30235
court’s factual finding of voluntariness of consent for clear error. United States
v. Solis, 299 F.3d 420, 436 (5th Cir. 2002). As noted supra, we view the evidence
in the light most favorable to the government as the party that prevailed in the
district court, see Raney, 633 F.3d at 389, and, because the “district court’s denial
of a suppression motion is based on live oral testimony, the clearly erroneous
standard is particularly strong. . . .” Gibbs, 421 F.3d at 357.
       “A search conducted pursuant to consent is excepted from the Fourth
Amendment’s . . . requirements.” United States v. Solis, 299 F.3d 420, 436 (5th
Cir. 2002). Where the government asserts that no search warrant was required
because the officer obtained voluntary consent for the search, the government
must prove by a preponderance of the evidence that consent was freely and
voluntarily given. United States v. Tompkins, 130 F.3d 117, 121 (5th Cir. 1997).
Whether “consent to a search was in fact ‘voluntary’ or was the product of duress
or coercion, express or implied, is a question of fact to be determined from the
totality of all the circumstances.” Schneckloth v. Bustamonte, 412 U.S. 218, 227
(1973). “In evaluating the voluntariness of consent, [the Fifth Circuit] look[s] to
six factors: (1) the voluntariness of the defendant’s custodial status; (2) the
presence of coercive police procedures; (3) the extent and level of the defendant’s
cooperation with the police; (4) the defendant’s awareness of his right to refuse
consent; (5) the defendant’s education and intelligence; and (6) the defendant’s
belief that no incriminating evidence will be found.” United States v. Cavitt, 550


g[ave] [Somers] an answer ‘yes’ or ‘no.’” Additionally, the questioning of the witnesses at the
suppression hearing elicited facts relevant to the voluntariness inquiry; for example, Officers
Somers and Cryer both testified that Brown was never threatened or intimidated before
providing consent to search. On cross examination, Brown’s counsel questioned the officers
regarding the wording Brown used to initially refuse consent, and inquired about the timing
of Brown’s consent. Thus, although not artfully articulated under the relevant case law, the
substance of Brown’s argument at the suppression hearing was, in part, that Somers’s actions
in seeking the consent were coercive because they were conducted during an unlawful
detention, thereby rendering Brown’s consent involuntary. The district court was properly
presented with this issue and we may analyze it under the ordinary standards of review.

                                              12
    Case: 12-30235         Document: 00512626487           Page: 13      Date Filed: 05/12/2014



                                            No. 12-30235
F.3d 430, 439 (5th Cir. 2008). No single factor is dispositive or controlling.
Solis, 299 F.3d at 436.
       Several factors favor a finding of voluntariness. Brown was calm and
cooperative when speaking with Somers. Somers testified that Brown gave
consent to search his vehicle approximately one minute after Brown exited the
vehicle, and thus the record does not reflect that Brown was subject to a lengthy
interrogation or any coercive police tactics.5 Somers and Cryer both testified
that no threats, force, or intimidation were used to obtain Brown’s consent.
Additionally, while the record does not reflect Brown’s education levels, the
record reveals that Brown was aware he had the right to refuse consent, as he
had already declined to give his consent twice. Because no single factor is
dispositive and because several factors supported a finding of voluntariness, we
conclude that, viewing these facts in the light most favorable to the government
and under the highly deferential standard which we are compelled to apply on
review of a denial of a suppression motion after a hearing with live testimony,
there is no clear error in the district court’s finding that Brown voluntarily
consented to the search of his car. See Estrada, 459 F.3d at 634. Therefore,
under the totality of the circumstances specific to this case, neither the
prolonged traffic stop nor the consensual car search violated Brown’s Fourth
Amendment rights.6 Thus, the district court did not err in determining that the
evidence seized during the traffic stop is admissible.

       5
         Although it is coercive for a police officer to retain identification documents after a
lawful stop is complete, see, e.g., Cavitt, 550 F.3d at 439, the traffic stop here had been lawfully
prolonged, and thus was not completed when Somers sought Brown’s consent. Accordingly,
we do not consider the retention of Brown’s license coercive under these circumstances.
       6
        If the prolonged traffic stop was unconstitutional, the district court would need to
conclude that the consent was both voluntary and the result of an independent act of free will
because “consent cannot be the product of the illegal detention.” United States v. Jenson, 462
F.3d 399, 407 & n.10 (5th Cir. 2006). Because the prolonged traffic stop was constitutional,
we need not assess whether consent was an independent act of free will. See Khanalizadeh,
493 F.3d at 484.

                                                13
   Case: 12-30235     Document: 00512626487     Page: 14     Date Filed: 05/12/2014



                                    No. 12-30235
                             B. Residence Search
      Brown also challenges the district court’s denial of his motion to suppress
evidence gathered at his residence.      Because a search warrant had been
procured, we engage in a two-part test to review the district court’s decision.
See United States v. Rojas Alvarez, 451 F.3d 320, 329 (5th Cir. 2006). “First,
[we] determine[] whether the good-faith exception to the exclusionary rule
applies; if it does not, [we] must ascertain whether the warrant was supported
by probable cause.” Id. at 329-30 (quoting United States v. Gibbs, 421 F.3d 352,
355 (5th Cir. 2005)). For the purpose of the good-faith exception, we review the
district court’s evaluation of the officers’ objective reasonableness de novo.
United States v. Payne, 341 F.3d 393, 399 (5th Cir. 2003).
      The Fourth Amendment exclusionary rule does not apply “when an officer
acting with objective good faith has obtained a search warrant from a judge or
magistrate and acted within its scope.” United States v. Leon, 468 U.S. 897, 920
(1984). Under this good-faith exception, “evidence obtained by law enforcement
officials acting in objectively reasonable good-faith reliance upon a search
warrant is admissible in the prosecution’s case-in-chief, even though the
affidavit on which the warrant was based was insufficient to establish probable
cause.” United States v. Shugart, 117 F.3d 838, 843 (5th Cir. 1997) (quoting
United States v. Craig, 861 F.2d 818, 821 (5th Cir. 1988)). We confine our good-
faith inquiry to “the objectively ascertainable question whether a reasonably well
trained officer would have known that the search was illegal despite the
magistrate’s authorization.”    Leon, 468 U.S. at 922 n.23.        The good-faith
exception does not apply, and the officer may not merely rely on the magistrate
judge’s determination of probable cause, when “the officer [does not have]
reasonable grounds for believing that the warrant was properly issued.” Id. at
922-23.   The exception therefore does not apply, and suppression is the
appropriate remedy, where: (1) the magistrate or judge who issued the warrant

                                       14
    Case: 12-30235     Document: 00512626487      Page: 15    Date Filed: 05/12/2014



                                      No. 12-30235
“was misled by information in an affidavit that the affiant knew was false or
would have known was false except for his reckless disregard of the truth”; (2)
“the issuing magistrate wholly abandoned his judicial role”; (3) the officer relied
on an affidavit “so lacking in indicia of probable cause as to render official belief
in its existence entirely unreasonable”; or (4) the warrant is “so facially
deficient—i.e., in failing to particularize the place to be searched or the things
to be seized—that the executing officers cannot reasonably presume it to be
valid.” Id. at 923 (citations omitted) (internal quotation marks omitted); accord
United States v. Mays, 466 F.3d 335, 343 (5th Cir. 2006).
      Here, a reasonably well trained officer would have known that the search
of Brown’s house was based on insufficient evidence of probable cause and
therefore was a violation of Brown’s Fourth Amendment rights. The affidavit
was “so lacking in indicia of probable cause as to render official belief in its
existence entirely unreasonable.” Leon, 468 U.S. at 923. It was a “bare bones”
affidavit, containing only “wholly conclusory statements, which lack the facts
and circumstances from which a magistrate can independently determine
probable cause.” United States v. Satterwhite, 980 F.2d 317, 320-21 (5th Cir.
1992). “Generally, examples of bare bones affidavits include those that merely
state that the affiant has cause to suspect and does believe or [has] received
reliable information from a credible person and [does] believe that contraband
is located on the premises.” United States v. Pope, 467 F.3d 912, 920 (5th Cir.
2006) (citations omitted) (internal quotation marks omitted).
      Such is the case here. The brief, one-page affidavit detailed the previous
night’s traffic stop of Brown’s vehicle but left out key details that would have
better informed the magistrate of the incident. Lopez did not specify how much
cocaine—namely, one rock—was recovered from the vehicle. Lopez referenced
the marijuana found in the backseat of the police car after Brown and Cole were
transported to the police station, but failed to specify that the marijuana was

                                         15
    Case: 12-30235    Document: 00512626487      Page: 16    Date Filed: 05/12/2014



                                     No. 12-30235
found where Cole had been sitting, or that Brown was thoroughly patted down
before being placed in the back of the car but that Cole was only given a cursory
pat-down. Lopez also misled the magistrate by asserting that Brown was on
federal parole for drug-related charges when he was in fact on supervised release
for a weapons charge. As the affiant, if Lopez did not know his information to
be false, he should have known except for his reckless disregard of the truth.
      In the second half of the affidavit, Lopez declared that “Brown has also
been the target of an ongoing investigation for the trafficking of narcotics during
the past 4 months which included information of how Brown packaged narcotics
for sell [sic] which was consistent with the item located in Brown’s vehicle
during the traffic stop. This information was obtained through a confidential
reliable source.” Lopez did not provide any details about the investigation or the
reliability of the confidential source. Although he noted that the informant’s
information about packaging was consistent with what was found in the car, he
did not explain how they were consistent or if the packaging was unique to
Brown. Indeed, Somers testified at trial that the packaging—a small, ziptop
baggie—was a common way to package cocaine rocks.
      “An affidavit must provide the magistrate with a substantial basis for
determining the existence of probable cause,” and the mere statement that the
affiant “received reliable information from a credible person” is inadequate to
provide such a basis. Illinois v. Gates, 462 U.S. 213, 239 (1983). When an
affiant relies upon information obtained from an informant, the affiant must
provide sufficient information to allow the magistrate to determine, by reviewing
the totality of the circumstances, whether the informant’s information is
sufficient to create probable cause. Id. at 238-39, 240-41. Lopez failed to provide
such information in his affidavit. His “wholly conclusory statements . . . lack[ed]
the facts and circumstances from which a magistrate can independently
determine probable cause.” Satterwhite, 980 F.2d at 321.

                                        16
    Case: 12-30235        Document: 00512626487          Page: 17     Date Filed: 05/12/2014



                                           No. 12-30235
       Moreover, the affidavit provided no information linking the drug-
trafficking investigation to Brown’s residence. “Facts in the affidavit must
establish a nexus between the house to be searched and the evidence sought.
The nexus may be established through direct observation or through normal
inferences as to where the articles sought would be located.” Payne, 341 F.3d at
400. Lopez did not present any evidence, either direct or inferential, linking the
investigation to Brown’s home.7 He did not reference the residence until the
concluding paragraph of the affidavit, at which point he attested only that: “It
is believed that additional narcotics may still be located in the vehicle. . . . It is
also believed that additional narcotics and paraphernalia are located at Brown’s
residence.” We have held that such bare-bones statements cannot support the
good-faith exception. See Pope, 467 F.3d at 920; United States v. Brown, 941
F.2d 1300, 1303 n.1 (5th Cir. 1991) (per curiam) (“Examples of ‘bare bones’
affidavits include one that states the affiant ‘has cause to suspect and does
believe’ . . . and one where the affiants ‘have received reliable information from
a credible person and do believe’ . . . .”).
       Lopez and the remaining officers could not have acted in objectively-
reasonable good-faith reliance upon the search warrant because the affidavit in
support of the warrant was “so lacking in indicia of probable cause as to render
official belief in its existence entirely unreasonable.” Leon, 468 U.S. at 923
(citations omitted) (internal quotation marks omitted). Therefore, the good-faith
exception does not apply and we proceed now to the second step of the test to
consider whether probable cause existed for the warrant. Rojas Alvarez, 451


       7
         Indeed, at the suppression hearing, Lopez still failed to testify as to a nexus between
Brown’s car and his residence. Lopez testified that a confidential informant told him that
“Brown was going to locations and bringing back . . . large quantities of crack cocaine.” Lopez
testified that he went to one of those locations to see if he could find evidence verifying that
the transaction took place, but did not state whether he discovered any evidence that Brown
traded drugs there. Moreover, the confidential informant’s information did not give Lopez any
indication that Brown used his house as a base to store and package drugs.

                                              17
    Case: 12-30235     Document: 00512626487       Page: 18    Date Filed: 05/12/2014



                                      No. 12-30235
F.3d at 329-30. Probable cause must be established in the affidavit and evidence
presented to the magistrate; an “otherwise insufficient affidavit cannot be
rehabilitated by testimony concerning information possessed by the affiant when
he sought the warrant but not disclosed to the issuing magistrate.” Whiteley v.
Warden, Wyo. State Penitentiary, 401 U.S. 560, 565 n.8 (1971). “Probable cause
exists when under the ‘totality of the circumstances . . . there is a fair probability
that contraband or evidence of a crime will be found in a particular place.’”
United States v. Newman, 472 F.3d 233, 237 (5th Cir. 2006) (alteration in
original) (emphasis added) (quoting Gates, 462 U.S. at 238).              It “means
something more than mere suspicion. Probable cause requires the existence of
facts sufficient in themselves to warrant a man of reasonable caution in the
belief that an offense has been or is being committed and the person to be
arrested (or searched) committed it.” United States v. Froman, 355 F.3d 882,
889 (5th Cir. 2004) (quoting United States v. Gordon, 580 F.2d 827, 832-33 (5th
Cir. 1978)) (internal quotation marks omitted). “A magistrate needs only a
substantial basis for concluding that a search would uncover wrongdoing.”
United States v. Allen, 625 F.3d 830, 840 (5th Cir. 2010). However, “[a]lthough
we accord great deference to a magistrate’s determination of probable cause, we
will not defer to a warrant based on an affidavit that does not provide the
magistrate with a substantial basis for determining the existence of probable
cause.” Kohler v. Englade, 470 F.3d 1104, 1109 (5th Cir. 2006) (quoting Leon,
468 at 914-15) (internal quotation marks omitted).
      The affidavit did not provide the magistrate with the substantial basis he
needed to conclude that there was probable cause to justify the search. Lopez
attested that his confidential informant was reliable but did not provide any
facts upon which the magistrate could rely to make his own determination as to
the informant’s reliability. See Kohler, 470 F.3d at 1110-11 (explaining that
there is no probable cause when officers rely on anonymous tips, offer no


                                         18
    Case: 12-30235       Document: 00512626487         Page: 19     Date Filed: 05/12/2014



                                         No. 12-30235
indication in the affidavit as to the tipster’s credibility or basis for the tipster’s
information, and offer no independent corroboration of the tips). Lopez did not
disclose any details about his investigation into Brown other than the vague
statement that the cocaine package in the car was consistent with the
informant’s description of Brown’s packaging methods.                   Moreover, Lopez
provided no specific facts that would allow the magistrate to conclude that there
was a fair probability that drugs would be found in Brown’s residence. The
affidavit contained no facts regarding the residence itself. Rather, in the
affidavit, Lopez made only a bare-bones assertion that it was believed that drugs
would be found in the residence. Considered in totality, the affidavit—which
failed to provide specific facts as to the credibility of the informant, Lopez’s
investigation into Brown’s trafficking activities, or the nexus between Brown’s
trafficking activities and his residence—was insufficient to allow the magistrate
to assess whether there existed probable cause to search Brown’s residence.
       The district court clearly erred in finding that the officers acted in good
faith in relying on the warrant and in finding that the warrant was not lacking
in indicia of probable cause. Because the search of Brown’s residence violated
his Fourth Amendment rights, the district court erred in denying Brown’s
motion to suppress evidence gathered during the search.8
                                    CONCLUSION
       We AFFIRM the district court’s denial of Brown’s motion to suppress the
evidence collected during the traffic stop, REVERSE the district court’s denial
of Brown’s motion to suppress the evidence collected during the search of
Brown’s residence, VACATE the conviction and sentence, and REMAND for
further consistent proceedings.


       8
        Because we reverse the district court’s decision regarding the motion to suppress the
evidence found in the residence and remand for further proceedings, we do not reach Brown’s
other points on appeal, namely whether the prosecutor made improper prosecutorial
statements and whether there was sufficient evidence to support the conviction.

                                             19
Case: 12-30235   Document: 00512626487   Page: 20   Date Filed: 05/12/2014



                             No. 12-30235




                                20